Citation Nr: 1308745	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  98-08 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from November 1972 to March 1973 and on active duty from October 1990 to May 1991.  He also had additional periods of ACDUTRA and inactive duty for training (INACDUTRA) from 1972 to 1991.  His service in Southwest Asia during the Gulf War is also confirmed.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

When the case was most recently before the Board in December 2012, it was remanded for further development.


REMAND

This claim has a lengthy procedural history.  The Board has remanded the claim several times to afford the Veteran an adequate VA examination.  The Veteran was last afforded a VA examination in January 2013, but, regrettably, the examination report once again is unresponsive to the Board's prior remand directives.  A new examination is required.  

The Veteran claims he was exposed to various chemicals and fumes during his overseas service in Southwest Asia due to burning oil wells and being caught in a sandstorm without goggles.  The Veteran also indicates in-service head injuries, to include trauma to his left eye when he hit his helmet in the Persian Gulf and another incident where he hit his head on a tent stake.  In a May 1998 VA examination, the Veteran was found to have "retinal holes."  

The events and injuries described by the Veteran are not objectively noted in his service treatment records, but are generally consistent with the circumstances of his service.  The Board has no reason to doubt the Veteran's credibility.  In addition, the Veteran claims he experienced itchy and irritated eyes since his discharge in 1991.  

Within a March 1986 military examination, during a period of service in the Army Reserves, the Veteran reported a history of trauma to the left eye with a two week period of blurred vision.  The injury reportedly occurred in June 1984.  At that time the Veteran was diagnosed with left corneal opacity and severe, bilateral myopia, correctable to 20/20 with refractive lenses.  The Veteran was retained, but with a profile.  The actual records of the June 1984 injury are not of record.  Further, it is not at all clear from the file the dates of the Veteran's Reserves service and any periods of ACDUTRA or INACDUTRA.  The circumstances of both the injury and his service-status as of June 1984 are imperative to the adjudication of this claim.  The originating agency must make efforts to ensure all military records are obtained and his exact periods of service, to include ACDUTRA and INACDUTRA, are confirmed.

This claim was remanded several times to obtain a VA examination with an ophthalmologist to determine the nature and etiology of all eye disorders the Veteran has had during the pendency of his claim (i.e., since January 1998).  In accordance with McClain v. Nicholson, 21 Vet. App. 319 (2007), VA is required to consider any and all eye disorders the Veteran has had during the pendency of this claim even if the disorder has resolved prior to the final adjudication of the claim.  Id. at 321.  Thus, the claim was also remanded for an examiner to further consider the etiology of any eye conditions since January 1998 whether or not they have resolved. 

The Veteran was last afforded a VA examination in January 2013.  The examination was conducted by an internist and not an ophthalmologist as required by the Board's prior remand directive.  Therein, the VA internist did address various eye related conditions, but etiology opinions were either incomplete or absent.  

For example, the examiner diagnosed the Veteran with "DES with MGD...and incomplete lid closure on blink."  The examiner noted the Veteran's claimed exposure to chemicals in service, but found the diagnoses not likely related to service because the military records do not confirm treatment for chemical burn to his eyes.  The examiner did not consider the head injuries, exposure to sand storms, or burning oil fumes.  

With regard to the Veteran's past diagnoses, which have since resolved, the examiner did not proffer an etiology opinion at all.  Rather, the examiner merely indicated the conditions' are "not present today."  

Once again, the evidence of record does not contain any opinion which is completely responsive to the Board's prior remand directives, considering and addressing all eye pathology which has been documented since 1998.  A new VA examination, therefore, is necessary.  

While the case in remand status, further development to obtain any outstanding records pertinent to the Veteran's claim should also be conducted.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any VA outpatient treatment records from June 2012 to the present.  All efforts to obtain these records, to include follow-up requests, must be documented and VA facilities must provide a negative response if records are not available.

2. Contact NPRC, the Army Reserves, and any other appropriate agency to confirm the exact periods of the Veteran's active duty, ACDUTRA, and INACDUTRA; obtain any missing treatment records, line of duty determinations; and otherwise ensure the file is complete.

3. Then, arrange for the Veteran to be scheduled for a VA examination by an ophthalmologist.  

The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the ophthalmologist.

To assist the examiner in addressing these questions, provide him/her with a list of all of the appellant's periods of active duty, ACDUTRA, and INACDUTRA.  The examiner, for purposes of this examination, is to assume the Veteran's description of Persian Gulf War exposure to chemicals, sand storms, and burning oil fumes is credible.  The examiner is also informed of the March 1986 military examination noting a left eye trauma with diagnosed corneal opacity and severe myopia; the post-service May 1998 VA examination detailing two in-service head injuries; and the medical records from 1998 to the present indicating various eye diagnoses throughout time.

The examiner is to conduct a thorough examination and provide diagnoses for any pathology found.  In addition, the examiner must identify all eye disorders present at any time during the pendency of the claim (1998 to the present) even if the disorder has resolved.  

Based on examination findings and a review of the record, the examiner must state an opinion with respect to each acquired eye disorder currently present or present at any time since the filing of the Veteran's claim in 1998 as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active duty and/or ACDUTRA or etiologically related to an injury incurred or aggravated during a period of INACDUTRA?

The examiner is to provide a complete rationale for each opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be provided. 

4. Undertake any other indicated development.

5. Then, readjudicate the claim.  If any benefit sought is not granted to the Veteran's satisfaction, provide him and his representative a supplemental statement of the case and the requisite opportunity to respond before returning the case to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                               (CONTINUED ON NEXT PAGE)





This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

